DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming the benefit from being a continuation from International Application PCT/JP2016/000643 filed on February 8, 2016.  Please submit a copy of this document for the record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (WO2014/147660 cited on the IDS filed August 8, 2018, but is in Japanese because the PCT is PCT/JP2013/001872 – was published on September 24, 2014 - US Printed Publication 2016/0041215 will be cited below as it is the English version of these documents and is easy to cite by paragraph numbers, note this application is from the same inventors and assignee as the present application) in view of Davini (4300198).
In regard to claim 1, Furukawa et al. discloses a three-dimensional surface potential distribution measurement system for measuring a surface potential of a a stator coil conductor located outside the axial end portion of a stator core of a rotating electrical machine (abstract, see also at least figures 1, 2, 7, and 8, specifically see figure 8 – stator 2 includes a stator coil 7 and a stator core -7 in a rotating machine, stator coil conductor 1  – paragraphs 31-34), the system comprising: 
a laser light source to emit laser light (figures 1 and 2, element 13 – paragraph 47); 
a Pockels crystal having a first end surface and a second end surface (Pockels crystal, element 11 has multiples surfaces as a three dimensional shaped element), exhibiting Pockels effect in which a refractive index changes depending on potential difference between the first end surface and the second end surface (this is how the Pockels crystal operates, but is also noted in paragraphs 18, 61, 64, and 67), disposed such that the first end surface faces a side that the laser light emitted from the laser light source enters while the second end surface faces the stator core (see figure 2, left surface faces the laser and right surface faces the measurement object 3 [also 8 in figure 1], which as explained in figure 8 and throughout the specification may be a stator core), and extending in a longitudinal direction along a propagation direction of the laser light (see figure 2, laser light extends from left to right in a longitudinal direction); 
a mirror disposed on the second end surface and configured to reflect the laser light incident from the first end surface of the Pockels crystal in a direction opposite to the laser light incident direction (mirror – element 14 on second/right surface of the Pockels crystal, for reflecting the later light – see paragraphs 57-59)

a housing that holds the laser light source, the Pockels crystal, the mirror, and the photodetector while maintaining a relative positional relationship thereamong (housing 32, paragraph 73 – holds laser 13, Pockels crystal 11, and photodetector 16 to maintain the positional relationship between these three elements as seen in at least figures 1 and 2); 
a three-dimensional motion-driver capable of three-dimensionally moving the housing (movement units 35 and 36 are capable of moving the housing in multiple directions around the object to be tested, see specifically figures 1 and 8, paragraph 73), and configured to move the Pockels crystal to a position where the surface of the stator coil conductor can be measured from radially outside, radially inside, and axially outside the stator coil conductor (see paragraph 73 for description of movement of the housing and description of figure 8 in paragraphs 132-144, figures 1 and 2 show the test being done outside the machine radially or axially along the surface, while figure 8 shows the test being accomplished by moving inside of the machine)
a driving controller that controls the three-dimensional motion-driver (drive control unit 37 – paragraph 73), wherein the three dimension motion driver includes:

a radial direction driver configured to change the radial position thereof (longitudinal movement across the shaft, broadly, radially is the drive unit 36a which allows the movement radially, away from the center, out with the radius –paragraph 141); and
a direction-changing rotation driver mounted to the radial direction driver and configured to change the direction of the Pockels crystal (the axial dirve unit 35a, is able to move the housing to change the axial direction of the mounting part which includes the measuring system and Pockels crystal – paragraph 141).
Furukawa et al. lacks specifically wherein the center shaft is fixed to the stator core so as to be immovable and a circumferential direction driver mounted to the center shaft and configured to change the peripheral, and axial positions thereof, wherein the radial direction drive is mounted to the circumferential direction driver and the direction changing rotation drive is mounted to the radial direction driver [noting the main difference is that the shaft of Furukawa et al. moves thus not having a circumferential direction driver and, then not being able to have where each of the mounts are mounted on the next mount].
Davini discloses a robot arm that includes a stationary base (see figures 4 and 5, unlabeled base, figure 6 – stationary base 38 – while Davini does not specifically state 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Furukawa et al. to include having a robot arm attached to a fixed to base, having a driver that can rotate the arm circumferentially (axially) and radially (left and right outside of the spin) and then an additional pivot down the arm for bending in different directions and covering more ground, all interconnected through the robot arm to be mounted in the same system as taught by Davini in order to 

In regard to claim 4, Furukawa et al. discloses wherein the housing has a gap sensor configured to be moved integrally with the Pockels crystal and measure a gap between the Pockels crystal and the surface of the measurement object, and a gap signal output from the gap sensor is input to the driving controller (see figure 5, gap sensor 41 is on the protection unit 31, which is on the Pockels crystal so they are all integrated by movement – and the gap sensor helps protect the Pockels crystal, see paragraphs 111-114 and 129).
In regard to claim 5, Furukawa et al. discloses wherein the Pockels crystal is formed in a tapered manner from the first end surface toward the second end surface (see at least figure 2, but many figures showing Pockels crystal 11 shows the tapered formation where the height is much higher on the first side than tapers off down to the second side – paragraph 15).
In regard to claim 6, Furukawa et al. discloses wherein the Pockels crystal is a BGO crystal (paragraph 61).

Response to Arguments
Applicant's arguments filed December 2, 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments are respectfully traversed and are not clear as to what element is missing in the combination nor arguing a rationale that the combination of the two references would not be proper.  Applicant argues the combination is missing means that can access a needed location.  These means, a center shaft fixed to the stator core, a circumferential direction driver, a radial direction driver, and a direction changing rotation driver are all taught by Davini and these are brought into a combination of which some of those elements are already present in Furukawa to create the means that Applicant is arguing is missing.  Applicant then argues that the arms of Davini cannot drive systematically and automatically without added components for necessary functions.  This robot arm of Davini is created to be programmed to move to different positions in an automated/learned process (runs on an algorithm to move to different positions based on commands – see at least col 1 lines 53-63, see also claim 4, though this is explained throughout the disclosure of Davini).  The arguments do not make clear what claimed limitations Applicant believes are missing from the combination nor why Applicant believes the references are unable to be combined.  It is noted the argument ‘cannot drive systematically and automatically without added components for necessary functions’, appears to be arguing that the claimed invention requires less elements, but the claim includes the language ‘comprising’, thus as long as each element is accounted for even if there are more elements present in the prior art, would still read on the claimed invention.  As described in the rejection above, the 
No dependent claims were separately argued and remain rejected based on the rejection of the independent claim.  Noting that the above rejection is the same rejection as was presented to original claim 3, which has been placed in independent form in amended claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/           Primary Examiner, Art Unit 2896